UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6531



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRADLEY DEAN BIDGOOD, a/k/a Brad,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-95-32)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Dean Bidgood, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bradley Dean Bidgood appeals the district court’s margin order

denying his motion to modify his sentence.    We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm the district court’s order.      See United

States v. Bidgood, No. CR-95-32 (E.D.N.C. Feb. 20, 2002).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2